Citation Nr: 1311674	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  06-28 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUES


1.  Entitlement to a rating in excess of 20 percent for the period of the appeal prior to July 23, 2009 for the service-connected degenerative disc disease (DDD) of the lumbosacral spine on the basis of left sciatic neuritis. 

2.  Entitlement to a rating in excess of 40 percent beginning on July 23, 2009 for the service-connected the DDD of the lumbosacral spine on the basis of left sciatic neuritis. 

3.  Entitlement to a separate rating on the basis of other neurological impairment due to the service-connected degenerative disc disease of the lumbosacral spine, apart from the left-sided sciatic neuritis and sciatic neuropathy of the right lower extremity.  

4.  Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1974.

This case initially came to the Board of Veterans' Appeals  (Board) on appeal from a January 2006 rating decision by the RO that denied the Veteran's claim for separate ratings in excess of 20 percent assigned for the service-connected DDD of the lumbosacral spine on the basis of left sciatic neuritis. 

In October 2009, the Board denied the Veteran's claim for a rating in excess of 20 percent for the service-connected DDD of the lumbosacral spine and remanded the matter of a rating in excess of 20 percent on the basis of neurological manifestations due to the service-connected DDD of the lumbosacral spine, to include left sciatic neuritis.  

In a February 2011 rating decision, the RO increased the rating for the left sciatic neuritis to 40 percent, effective on July 23, 2009.  

In this rating decision the RO also granted service connection for right sciatic neuropathy associated with the service-connected low back disc disease and assigned a 10 percent evaluation effective on May 7, 2008 and a 40 percent rating, effective on June 13, 2010.

Since the rating assigned for the service-connected left sciatic neuropathy is less than the maximum permitted under the applicable criteria, the claim for increase remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran has not initiated an appeal as to either the rating or the effective date assigned for the service-connected right sciatic neuropathy; therefore, neither is before the Board for the purpose of appellate consideration at this time. 

The Board in its most recent remand in September 2011, determined that the issue of a TDIU rating by reason of service-connected disability was reasonably raised by the record for the purpose of review by the RO.  Thus the issue of a TDIU rating is currently in appellate status under Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In September 2011, the Board remanded the issue of entitlement to a separate rating for urinary incontinence due to the service-connected low back disability for further development.  Further review of the record also suggests that the Veteran may have bowel impairment secondary to the service-connected low back disability.  

Therefore, the issue has been recharacterized as entitlement to separate ratings for neurological manifestations of DDD of the lumbar spine, other than left sided neuritis and sciatic neuropathy of the right lower extremity.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of a separate rating on the basis of neurological manifestations due to the service-connection DDD of the lumbosacral spine, other than left-sided sciatic neuritis and sciatic neuropathy of the right lower extremity and a TDIU rating are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 23, 2009, the service-connected left sciatic neuritis is not shown to have manifested by  more than moderate incomplete paralysis.  

2.  For the period of the appeal beginning on July 23, 2009 to October 22, 2011, the service-connected left sciatic neuritis is not shown to have been productive of more than moderately severe incomplete paralysis.  

3.  Beginning on October 22, 2011, the service-connected left sciatic neuritis is shown to be productive of a disability picture that more nearly approximated that of severe incomplete paralysis with marked muscular atrophy.  



CONCLUSIONS OF LAW

1.  Prior to July 23, 2009, the criteria for the assignment of a separate rating higher than 20 percent for the service-connected left sciatic neuritis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a including Diagnostic Code 8620.  

2.  For the period of the appeal beginning on July 23, 2009 to October 22, 1011, the criteria for the assignment of a separate rating higher than 40 percent for the service-connected left sciatic neuritis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a including Diagnostic Code 8620.  

3.  Beginning on October 22, 1011, the criteria for the assignment of a separate 60 percent rating, but not higher, for the service-connected left sciatic neuritis have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a including Diagnostic Code 8620.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication and post-adjudication VCAA notice by letters dated in November 2005 and in September 2007.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA.  In September 2007, the Veteran was provided with the provisions for disability ratings and for the effective date of the claim.  

To the extent that the September 2007 VCAA notice letter came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  

The procedural defect was cured after the RO provided substantial content-complying VCAA notice, the claim for an increased rating for left sided neuritis was readjudicated as evidenced by the Supplemental Statement of the Case, dated in December February 2011 and November 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  VA medical records, private medical records, and lay statements have been associated with the file.  

The Veteran was afforded VA examinations in December 2005, March 2007, June 2010 with an addendum opinion in July 2010, and VA examination in October 2011 with an addendum opinion in September 2012.  

The Board finds the evidence of record, which consists of post-service treatment records and multiple VA examinations, is adequate for rating purposes.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.  


Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The RO has rated the Veteran's left sciatic neuritis under Diagnostic Code 8620 (DC) for neuritis of the sciatic nerve.  Under DC 8620, mild incomplete neuritis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

As will be further discussed, the evidence shows that the Veteran's service-connected left sciatic neuritis affects the sciatic nerve.  Therefore Diagnostic Codes pertaining to other peripheral nerves are not applicable in the instant case.  

In December 2005, the Veteran's claim for an increased rating for left sciatic neuritis was received.  

As the issues on appeal are for higher ratings for left sciatic neuritis, consideration of whether the criteria for the current ratings are met is not necessary and the analyses will focus on whether the Veteran meets the criteria for a higher rating for his service-connected left sciatic neuritis.  

The analysis will focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 


Prior to July 23, 2009

On VA examination in December 2005, the Veteran complained of having weakness and radiating pain down his left leg.  Neurological evaluation showed that motor strength was 5/5, bilaterally, with the exception of some slight weakness in the left foot dorsiflexion.  Strength was also limited by pain in the left lower extremity but there was no severe atrophy.  There was no visible fasciculation or pronator drifts.  Sensory exam overall was intact.  

The Veteran walked with a limp due to pain, but there was no significant foot drop.  Reflexes were 2/4, bilaterally.  The examiner noted that there was some mild weakness in foot dorsiflexion on the left side.  The diagnosis was that of left lumbar radiculopathy.  

On VA spine examination in March 2007, the neurological findings showed that reflexes were 1+ in the lower extremities and that there was numbness in the bilateral lower extremity.  There examiner stated that there was no sensory/dysthesia and no motor/muscle atrophy.  Motor/muscle tone was normal and motor/muscle strength was 4/5.  A compensation and pension noted in March 2007, shows the Veteran complained of radiating pain down his left leg.  He had 4/5 diffuse strength in the lower extremities with some weakness of dorsiflexion on plantar flexion of the foot.  He had an L5-S1 sensory loss pattern in the lateral left leg.  Deep tendon reflexes were depressed at the ankles bilaterally.  The impression included that of presumed left L5-S1 radiculopathy.

The VA medical records dating from 2005 to 2007 are replete with the Veteran's complaints of radiating low back pain.  Additionally, the records show that, in February 2007, the Veteran reported having tingling sensation to the left anterior thigh and foot. 

Based on the evidence of record, the evidence does not meet the criteria for an initial rating higher than 20 percent for initial period of the appeal for the service-connected left sciatic neuritis as the evidence does not show the Veteran had moderately severe incomplete paralysis.  

During this period, the Veteran complained of having radiating pain, weakness, numbness, and tingling sensation.  

The clinical findings were significant for reflex signs ranging from 1+ to 2/4, and the deep tendon reflexes were depressed at the ankle.  The Veteran's sensory exam ranged from normal to some L5-S1 sensory loss pattern in the left leg.  The Veteran's motor strength ranged from 4/5 to 5/5.  

During this period there was no significant foot drop and only some weakness of dorsiflexion of the foot.  There was no muscle atrophy, to include a finding of atrophy indicative of disuse.  See generally 38 C.F.R. § 4.45(f).  

The Board finds that the Veteran's reporting of his symptoms is credible and consistent with the record.  His assertions support the currently assigned 20 percent rating.  However, to the extent that he argues for a higher rating still, the Board places greater probative value to the clinical findings of the VA and treating clinicians as they possess greater training and expertise than the Veteran in evaluating the neurologic disorder.  


From July 23, 2009 to October 22, 2011

The VA progress notes on July 23, 2009 showed that the Veteran complained of muscle fasciculation in his left lower leg.  The VA progress notes in October 2009, showed that the Veteran had sciatica with decreased sensation in the left leg.  

On VA examination in June 2010, the Veteran complained of radicular pain radiating down his legs.  He used a cane and a brace.  He could walk half a block at a stretch.  He had fatigue, cramping of muscles, and burning pain down his left leg.  

The examination showed diminished sensation in the L5-S1 dermatome patterns of the left lower extremity.  There was weakness of the gastrocnemius muscle, 4/5 on the left side.  Positive straight leg raising was 40 degrees with worsening radicular symptoms.  Temperature sensation was intact.  Fine touch was impaired in the L5-S1 dermatome patterns.  

The diagnosis was that of bilateral sciatic neuropathy of moderate severity.  In an addendum in July 2010, the examiner indicated that the claims folder was reviewed and the opinion remained unchanged.  

Based on the evidence of record, the evidence does not meet the criteria for an initial rating higher than 40 percent during this period for the service-connected left sciatic neuritis as the evidence does not show severe incomplete paralysis with marked muscular atrophy.  

The Veteran complained of having pain, cramps, fatigue, burning sensation and muscle fasciculation in his left leg.  The findings showed diminished sensation in the L5-S1 dermatome patterns, 4/5 strength in the gastrocnemius muscle, and an intact temperature sensation.  

The RO raised the rating to 40 percent effective on July 23, 2009, the date the VA progress notes that showed fasciculations in the left lower leg.  

In sum, during the period from July 23, 2009 to October 22, 2011, the lay and medical evidence does support the assignment of a rating higher than 40 percent as the Veteran did not manifest a significant motor abnormality, marked muscular atrophy, loss of knee movement, or chronic foot dangling or dropping.  

Hence, on this record, a rating in excess of 40 percent is not warranted for the service-connected left sciatic neuritis.   


Beginning on October 22, 2011

The VA progress notes during this period continue to show sciatica and back pain, as documented in April 2011.  

In June 2011, the progress notes showed that the Veteran complained of burning pain, throbbing pain, stabbing pain, and cramps in his left leg.  He also had "pins and needles" sensation in his feet.

On VA examination in October 2011, the Veteran complained of having pain in the lower back radiating into the left lower extremity.  He had difficulty walking more than half a block with the use of a cane.  

The examination showed that the Veteran had diminished sensation in the L5-S1 dermatomal pattern and an absent ankle reflex.  He had weakness of the left tibialis anterior and gastrocnemius muscle to 4-/5 on the left.  Straight leg raising was positive at 40 degrees, with worsening radicular symptoms.  

The diagnosis was that of severe sciatic neuropathy of the left lower extremity and the examiner noted a very mild foot drop of the left foot.  

In an addendum opinion dated in September 2012, a different VA examiner reviewed the claims folder and also concluded that the Veteran had severe sciatic neuropathy of the left lower extremity.  

Based on these findings, the Board finds that, for this period, the service-connected left sciatic neuritis is shown to be productive of a disability picture that more nearly approximated that of severe incomplete paralysis with marked muscular atrophy.  

Two different examiners, in October 2011 and in September 2012, based on the findings and complaints concluded that the Veteran had severe sciatic neuropathy in his left lower extremity.  

While there is no specific finding of marked muscular atrophy, there is significant weakness of the left tibialis anterior and gastrocnemius muscle was 4-/5.  

The Veteran was able to walk only half a block with the use of a cane and the examiner opined that his activities of daily living were limited by his ability to walk.  Contemporaneous VA progress notes show that the Veteran complained of excruciating pain.  

For these reasons, based on the lay evidence and medical evidence during this period, the service-connected left sciatic neuritis warrants the assignment of a 60 percent rating, but no more under Diagnostic Code 8620.  

Based on the lay and medical evidence during this period, the evidence does not meet the criteria for the next higher rating of 80 percent for complete paralysis of the sciatic nerve.  

The objective findings and the Veteran's subjective complaints show that there was a very mild left foot drop, but no loss of knee movement or loss of active movement of muscles below the knee as the Veteran was able to ambulate.  


Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected left sciatic neuritis.  

As noted, the symptoms associated with left sciatic neuritis include pain, tingling, numbness, decrease in sensation, muscle weakness and diminished reflexes.  The rating criteria contemplate these symptoms.  

The Veteran has not described any exceptional or unusual features or symptoms of the disability.  

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).




ORDER

Prior to July 23, 2009, a separate rating higher than 20 percent for the service-connected left sciatic neuritis is denied.  

For the period of the appeal beginning on July 23, 2009 to October 22, 1011, a separate rating higher than 40 percent for the service-connected left sciatic neuritis is denied.  

For the period of the appeal beginning on October 22, 1011, a separate rating of 60 percent, but no more for the service-connected left sciatic neuritis is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

Neurological Impairment other than Left Sciatic Neuritis and Sciatic Neuropathy  of the Right Lower Extremity

The VA progress notes on multiple occasions, to include in April 2006, May 2006, September 2006, and May 2007 showed that the Veteran had urinary incontinence.  

In July 2009, the VA progress notes showed that  the Veteran had incontinence and leaking of bowel movements that may be related to his radiculopathy.  

In October 2009 and in September 2011, the Board remanded the issue for a VA examiner to determine whether urinary incontinence was related to the service-connected low back disability.  However, neither the June 2010 VA examination report or the July 2010 addendum, nor the October 2011 VA examination of the September 2012 addendum addressed this matter.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, a VA examination remains necessary to determine whether the Veteran has bowel impairment associated with his service-connected low back condition.  


TDIU

The records from the Social Security Administration (SSA) show that the Veteran was awarded SSA benefits in December 2004 based on the determination that he was not able to engage in substantially gainful employment due to his low back condition.  

On VA examination in May 2011, the examiner noted that the Veteran was gainfully employed and opined that the Veteran was able to hold on to gainful employment with difficulty.  

Subsequently, the Veteran's representative in a brief in January 2013 contended that the service-connected sciatic neuritis and low back disability rendered him unemployable.  

Therefore it is unclear whether the Veteran has been able to follow a substantially gainfully occupation during the appeal period and further clarification from the Veteran is necessary regarding his employment history.  

Accordingly, these remaining matters are REMANDED for the following action:

1.  The RO should ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating due to the service-connected disabilities pursuant to 38 C.F.R. § 4.16(a) and (b).  

2.  The RO then should take appropriate steps to sent the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim for a TDIU rating.  Specifically, the Veteran should be asked to complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, for his past employers.  Each executed form should be returned to VA.  

All records and responses received should be associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  The RO then should have the Veteran scheduled for a VA neurological examination to determine the nature and likely etiology of the other claimed neurological impairment.  

The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address the following:

* Whether it is at least as likely as not (50 percent probability or more) that the Veteran has bowel and urinary impairment due to the service-connected degenerative disc disease of the lumbosacral spine?  The examiner must provide a full description of any symptomatology and/or manifestations pertaining to the urinary incontinence and bowl impairment.

* Whether the service-connected left sciatic neuritis, sciatic neuropathy of the right lower extremity, and degenerative disc disease of the lumbar spine prevent the Veteran from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him?  

The examiner is asked to provide a rationale for all opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.  

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


